Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 18 August 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Augt 18 1775
May it please your Excellency

I receeved your Excellenies message of this morning to wait on you at the Ferry, and should have complied therewith instantly, had not bodily Indisposition prevented—I have been followed very hard with a Dysentry yesterday & today—must beg leave to ask your permition to go to my Family a few days till I can in some measure recover my health—I have but very poor accomodations here, there being several people now sick in this House.
An Express is just arrived from Shirley Point with the enclosed information, & that the people residing there are under fearfull apprehentions of the Enemies landing there, as they are frequently firing on them from the Boats. Your Excellency will be pleased to give such order in this affair as you in your wisdom shall think proper.

Enclosed are the Observations of the Day—I have nothing else Material to Write, but beg leave to subscribe my self your Excellencies most Obedient & very Humbe Sert

Loammi Baldwin Lieut. Col.

